             Case 1:19-cv-11634-IT Document 1 Filed 07/30/19 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                    ______
ATAIN SPECIALTY INSURANCE                                  )
COMPANY,                                                   )
                                                           )       C.A. NO.: 19-11634
                                                           )
                       Plaintiff,                          )       Electronically Filed
                                                           )
   vs.                                                     )
                                                           )
DAVESTER LLC d/b/a EMBARGO, NEWMAN                         )
GALATI, TOWN TAXI OF CAPE COD, INC.,                       )
HUDSON AGUIAR, and HOSPITALITY MUTUAL                      )
INSURANCE COMPANY                                          )
                                                           )
                      Defendants.                          )


                                          COMPLAINT

                                    INTRODUCTORY STATEMENT

         This is a Declaratory Judgment action brought pursuant to 28 U.S.C. sec. 1332 in which

the Plaintiff, Atain Specialty Insurance Company (“Atain”), seeks a declaration that it is not

obligated to defend and/or indemnify either its insured, Davester LLC d/b/a Embargo

(“Embargo”), or any other party, with respect to a Massachusetts Superior Court personal injury

lawsuit brought by Newman Galati against Embargo and other defendants. Atain asserts that the

applicable Commercial General Liability Policy expressly excludes coverage for bodily injury

arising out of or in connection with any auto. The policy further excludes coverage for bodily

injury if Embargo caused or contributed to Galati’s intoxication. Accordingly, the claims against

Atain’s insured are excluded by the policy and Atain is not obligated to provide a defense or

indemnification to Embargo.




                                               1
        Case 1:19-cv-11634-IT Document 1 Filed 07/30/19 Page 2 of 6




                                          PARTIES

1. The Plaintiff, Atain Specialty Insurance Company (“Atain”), is a Michigan Corporation
   with its usual place of business at 30833 Northwestern Highway, Farmington Hills,
   Michigan.

2. The Defendant Davester LLC d/b/a Embargo is a Massachusetts limited liability
   corporation with a usual place of business at 453 Main Street, Hyannis, Barnstable
   County, Commonwealth of Massachusetts.

3. The Defendant Newman Galati resides at 155 Seabrook Road, Hyannis, Barnstable
   County, Commonwealth of Massachusetts.

4. The Defendant Hudson Aguiar resides at 192 Tanglewood Drive, Osterville, Barnstable
   County, Commonwealth of Massachusetts.

5. The Defendant Town Taxi of Cape Cod, Inc. is a Massachusetts corporation with a usual
   place of business at 63 Cit Avenue, Hyannis, Barnstable County, Commonwealth of
   Massachusetts.

6. The Defendant Hospitality Mutual Insurance Company is a Massachusetts corporation
   with a usual place of business at 106 Southville Road, Southborough, Worcester County,
   Commonwealth of Massachusetts and, upon information and belief, provides liability
   insurance coverage to Embargo.

                                JURISDICTION AND VENUE


7. Jurisdiction is proper pursuant to 28 U.S.C. sec. 1332, in this Court because the Plaintiff
   and the Defendants are of citizens of different states and the amount in controversy,
   exclusive of costs and interests, exceeds the sum of $75,000.00.


8. Venue is properly laid in this judicial district because the events giving rise to the claims
   set forth in this Complaint occurred in this district, Plaintiff’s insured conducts business
   in the district and the relevant acts and omissions as alleged occurred in this district.



                                         FACTS


9. Atain issued a Commercial General Liability policy for the period of August 3, 2017 –
   August 3, 2018, for claims made within the respective policy period, to the Defendant
   Embargo. A true and accurate copy of the Atain policy is attached hereto as Exhibit 1.

                                             2
       Case 1:19-cv-11634-IT Document 1 Filed 07/30/19 Page 3 of 6




10. The policy contains a “AIRCRAFT, AUTO OR WATERCRAFT EXCLUSION” which
    states:


  SECTION 1 – COVERAGES, COVERAGE A BODILY INJURY AND

  PROPERTY DAMAGE LIABILITY, 2. Exclusions, paragraph (g.) Aircraft, Auto Or

  Watercraft is deleted and replaced with the following:

  g.       Aircraft, Auto Or Watercraft

  This insurance does not apply to:

  (1) “Bodily injury” or “property damage” arising out of or in connection with any aircraft

       or watercraft unless as outlined below;

  (2) “Bodily injury” or “property damage” arising out of or in connection with any “auto”

       unless as outlined below; or

  (3) “Bodily injury” or “property damage” arising out of or in connection with the

       “loading or unloading” or any aircraft, “auto” or watercraft by any insured unless as

       outline below.

       This exclusion applies to “bodily injury” or “property damage” arising out of any

       aircraft, “auto” or watercraft, whether or not owned, maintained, used, rented, leased,

       hired, loaned, borrowed or entrusted to others or provided to another by any insured.

       This exclusion applies even if the claims allege negligence or other wrongdoing in the

       supervision, hiring, employment, entrustment, permitting, training or monitoring of

       others by an insured.

       This exclusion applies even if the claims against any insured allege direct or vicarious

       liability.



                                            3
         Case 1:19-cv-11634-IT Document 1 Filed 07/30/19 Page 4 of 6




11. The policy contains a “TOTAL LIQUOR LIABILITY EXCLUSION” which states:

   Exclusion c. Liquor Liability in SECTION 1 – COVERAGES, COVERAGE A.

   BODILY INSURY AND PROPERTY DAMAGE LIABILITY is deleted in its

   entirety and replaced by the following:

   a. Liquor Liability

   “Bodily injury” or “property damage” for which any insured may be held liable by reason

   of:

   (1) Causing or contribution to the intoxication of any person;

   (2) The furnishing of alcoholic beverages to a person under the legal drinking age or

         under the influence of alcohol; or

   (3) Any statute, ordinance or regulation related to the sale, gift, distribution or use of

         alcoholic beverages.


12. The Defendant Galati has filed a personal injury action in the Barnstable Superior Court
    captioned Newman Galati v. Hudson Aguiar, et. al., Civil Action No.: 2019-00283
    (“State Court action”) asserting negligence claims against Embargo arising from Galati’s
    consumption of alcohol and an automobile accident in which Galati suffered personal
    injury.

13. Specifically, Galati alleges that he was a patron at Embargo on March 17, 2018, where he
    was highly and visibly intoxicated. Galati further alleges that due to his intoxication he
    was unable to manage himself and Embargo employees summoned a taxi-cab to transport
    him home. In the course of transporting Galati home, the taxi-cab, owned and operated
    by Defendant Town Taxi of Cape Cod, Inc., dropped Galati on a public way. Thereafter,
    a vehicle operated by Defendant Aguilar struck Galati and caused him to suffer personal
    injury.


14. Based on these facts, Galati has asserted a single negligence claim against Embargo
    claiming that Embargo breached its duty of care by “putting a highly and visibly
    intoxicated Newman Galati into a taxicab instead of calling for medical services or the
    police.”
                                              4
        Case 1:19-cv-11634-IT Document 1 Filed 07/30/19 Page 5 of 6




15. In connection with the State Court action, Atain is providing the Defendant Embargo
    with a defense, under a reservation of rights.


                              COUNT I
            DECLARATORY JUDGMENT PURSUANT TO 28 U.S.C. SEC. 2201-02
                      AIRCRAFT, AUTO OR WATERCRAFT EXCLUSION

16. Atain incorporates herein the allegations of paragraphs 1-15.

17. Atain has presented an actual controversy within the jurisdiction of this court with respect
    to Atain’s obligation to provide Embargo with a defense and/or indemnity pursuant to the
    Commercial General Liability Policy Atain issued to Embargo.


18. Pursuant to the AIRCRAFT, AUTO OR WATERCRAFT EXCLUSION the policy excludes
    coverage for bodily injury “arising out of or in connection with any auto.”


19. The Galati complaint seeks relief for “bodily injury” that he suffered when he was struck
    by a vehicle and thus the complaint sets forth claim “arising out of or in connection with
    any ‘auto.’”


20. Accordingly, the AIRCRAFT, AUTO OR WATERCRAFT EXCLUSION excludes coverage
   for Galati’s claims.


21. Atain seeks a Declaratory Judgment that coverage does not exist under the Commercial
    Liability Policy for the claims asserted against Embargo arising out of or in connection
    with any auto and that Atain owes neither a defense nor indemnity to Embargo.

                             COUNT II
            DECLARATORY JUDGMENT PURSUANT TO 28 U.S.C. SEC. 2201-02
                           TOTAL LIQUOR LIABILITY EXCLUSION

22. Atain incorporates herein the allegations of paragraphs 1-21.

23. Atain has presented an actual controversy within the jurisdiction of this court with respect
    to Atain’s obligation to provide Embargo with a defense and/or indemnity pursuant to the
    Commercial General Liability Policy Atain issued to Embargo.


24. Pursuant to the TOTAL LIQUOR LIABILITY EXCLUSION the policy excludes
    coverage in the event Embargo may be held liable by reason of either causing or

                                             5
           Case 1:19-cv-11634-IT Document 1 Filed 07/30/19 Page 6 of 6




       contribution to the intoxication of any person or the furnishing of alcoholic beverages to a
       person under the influence of alcohol.

   25. The Galati complaint seeks relief for “bodily injury” and asserts that Galati was “highly
       and visibly intoxicated” at Embargo.

   26. To the extent that Embargo either caused or contributed to Galati’s intoxication, or served
       Galati when he was under the influence of alcohol, the TOTAL LIQUOR LIABILITY
       EXCLUSION excludes coverage for Galati’s claims.


   27. Atain seeks a Declaratory Judgment that coverage does not exist under the Commercial
       Liability Policy for the claims asserted against Embargo for bodily injury to the extent
       Embargo’s liability is caused by the service of alcohol.


   WHEREFORE, Atain requests this Honorable Court to declare that coverage does not exist

under the Atain policy for the claims made against Davester LLC d/b/a Embargo, as set forth in

Newman Galati v. Hudson Aguiar, et. al., Barnstable County Civil Action No.: 2019-00283.

Atain further requests that this Honorable Court declare that Atain has neither a duty to defend

nor a duty to indemnify Davester LLC d/b/a Embargo or any other entity for the claims made

against Davester LLC d/b/a Embargo as set forth in Newman Galati v. Hudson Aguiar, et. al.,

Barnstable County Civil Action No.: 2019-00283


                                                     Respectfully Submitted,
                                                     Atain Specialty Insurance Company
                                                     By Its Attorneys,


                                                     /s/ Matthew W. Perkins_______
                                                     Matthew W. Perkins
                                                     BBO No. 564868
                                                     Lecomte, Emanuelson and Doyle
                                                     Batterymarch Park II, One Pine Hill Drive
                                                     Suite 105, Quincy, MA 02169
                                                     (617) 328-1900
                                                     mperkins@lecomtelaw.com
Dated: July 30, 2019



                                                6
